Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  “a treatment” in Line 14 should read “the treatment”.  Appropriate correction is required.
Specification
The substitute specification filed 02/01/2019 has been entered.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a desired solution discharging port" in Line 19.  It is unclear if the desired solution discharging port is included in one of the four solution discharging ports.  

Claims 1, 3-7 are indefinite because there’s three handpieces while the invention is disclosed a one handpiece 4 in figure 1 and 5, and other type of handpieces in figures 2-3, 4 and 6.  However, they are all a one handpiece with multiple ports/nozzles. It is 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-7 is rejected under 35 U.S.C. 103 as being unpatentable over Miwa (JP 2010068880) further in view of Kaminaga (JP 2013016948) and Fukui (JP 2004242841).
Regarding Claim 1, Miwa, in the same field of endeavor discloses, a dental laser treatment apparatus used during a treatment of periodontal disease (Paragraph [0003]) with a laser beam (abstract), comprising: an apparatus body (Figure 1) including a laser beam generating device (Paragraph [0021]) that generates the laser beam; a laser beam application device including an optical fiber 3 that supplies the laser beam generated by the laser beam generating device and a first handpiece 6 that includes an application port for the laser beam attached on a distal portion of the optical fiber (Figure 1; where 3 engages 6; Paragraph [0026]); a treatment with the laser beam is allowed to be performed at a same time as the at least one of sterilization and cleaning (Paragraph [0052]), and a desired amount is allowed to be discharged 
Miwa does not discloses 
Kaminaga, in the same field of endeavor discloses, an aqueous solution containing hypochlorous acid and a hypochlorous acid ion (Paragraph [0014]). It would have been obvious to one of ordinary skill in the art to have modified Miwa’s dental laser with Kaminaga’s solution in order to provide washing water with high stability and capable of exhibiting the action of sterilizing and washing bacteria and viruses that adhere to the surface (Paragraph [0013]). In addition, an aqueous hypochlorous acid and a hypochlorous acid ion allows for sterilization as a disinfectant solution to remove bacteria (Paragraph [0006]).
Fukui, in the same field of endeavor discloses a cleaning solution supply unit (Figure 5A; 8) that discharges a solution (Paragraph [0024]), the solution supply unit being disposed in the apparatus body 1, the apparatus body including a supply pipe 15 equipped with a second handpiece at a distal end (15 where it connects with 6), wherein the second handpiece for the solution is integrated with the first handpiece for the laser beam (via 3). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Miwa’s dental laser with Fukui’s solution supply unit and second hand piece as shown by Fukui in order to clean the pocket once the removal of the affected tissue is removed (Paragraph [0013]).
Regarding Claim 3, Miwa discloses a storing part 8  for suspension of metal or metal oxide substance particles disposed in the 4apparatus body or separately disposed; and a suspension supply unit including a third handpiece 10 (Paragraph [0029]).
Regarding Claim 4, Miwa discloses a third handpiece for suspension are integrated with the first handpiece for the laser beam.
Miwa does not disclose the second handpiece for the at least one of sterilizing and cleaning the solution integrated with the first handpiece for the laser beam. 
Fukui discloses the second handpiece (15 where it connects with 6) for the at least one of sterilizing and cleaning the solution integrated with the first handpiece for the laser beam. It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Miwa’s dental laser with a first and third handpiece with Fukui’s second hand piece in order to transfer the cleaning solution to the discharge port to be used when using the laser when activated by the switch to when in use (Paragraph [0023]).
In regards to Claim 5, Miwa discloses a storing part 8  for suspension of metal or metal oxide substance particles disposed in the 4apparatus body or separately disposed; and a suspension supply unit including a third handpiece 10 (Paragraph [0029]).
Regarding Claim 6, Miwa discloses a third handpiece 10 for suspension are integrated with the first handpiece for the laser beam (Paragraph [0029]).
Miwa does not disclose the second handpiece for the at least one of sterilizing and cleaning the solution integrated with the first handpiece for the laser beam. 
Fukui discloses the second handpiece (15 where it connects with 6) for the at least one of sterilizing and cleaning the solution integrated with the first handpiece 14 for the laser beam. It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Miwa’s dental laser with a first and third handpiece with Fukui’s second hand piece in order to transfer the cleaning solution to the discharge port to be used when using the laser when activated by the switch to when in use (Paragraph [0023]).
In regards to Claim 7, Miwa discloses a third handpiece 10 for suspension are integrated with the first handpiece for the laser beam (Paragraph [0029]).
Miwa does not disclose the second handpiece for the at least one of sterilizing and cleaning the solution integrated with the first handpiece for the laser beam. 
Fukui discloses the second handpiece (15 where it connects with 6) for the at least one of sterilizing and cleaning the solution 8A integrated with the first handpiece 14 for the laser beam. It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Miwa’s dental laser with a first and third handpiece with Fukui’s second hand piece in order to transfer the cleaning solution to the discharge port to be used when using the laser when activated by the switch to when in use (Paragraph [0023]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Miwa in view of Kaminaga and Fukui, further in view of Kotlarchik (US 20100216090).
In regards to Claim 2, Miwa does not disclose the solution is an aqueous solution whose effective residual chlorine concentration is adjusted to 500 to 2000 ppm, whose hydrogen ion concentration index is adjusted to pH 8.5 to pH 9.5, and whose temperature is adjusted to 40 to 50°C.
Kaminaga discloses the solution is an aqueous solution whose effective residual chlorine concentration is adjusted to 500 to 2000 ppm, whose hydrogen ion concentration index is adjusted to pH 8.5 to pH 9.5 (paragraph [0014]). It would have been obvious to one of ordinary skill in the art to have modified Miwa’s dental laser with Kaminaga’s solution with an effective residual chlorine concentration is adjusted to 500 to 2000 ppm and hydrogen ion concentration index is adjusted to pH 8.5 to pH 9.5 in order to remove the diseased tissue by washing it at a high pH and the pH is then lowered to increase the sterilizing power (Paragraph [0014]).
Kotlarchik, in the same field of endeavor, discloses an aqueous solution whose temperature is adjusted to 27 to 60°C (Abstract). It would have been obvious to one of ordinary 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sydney J Pulvidente whose telephone number is (571)272-8066. The examiner can normally be reached Monday - Friday, 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYDNEY J PULVIDENTE/Examiner, Art Unit 3772   

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772